Title: John Adams to Abigail Adams, 1 July 1769
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Falmouth June 30 July 1 1769
     
     We have lived thro the Heat, and Toil, and Confusion of this Week. We have tried three of the Kennebeck Proprietors Actions and have been fortunate enough to obtain them all. Mr. Bowdoins great Case with Lord Edgcumbe, and Dr. Gardiners great Cause with William Tyng the sherriff of this County particularly. There are about 60 or 70 Actions now remaining on the Dockett, and When we shall get loose from this Town I cant yet foresee. However, I am determined not to stay at York Court and therefore shall be at home, the latter End of the Week after next. If I can be at home sooner I shall. I hope you are all well. God preserve you and all our Family.—The good Man waits for this Letter and it is late Saturday night. I am yr ever affectionate
     
      John Adams
     
    